Gilfillan, C. J.
Plaintiff claims under a deed executed by the patentee after the issuance of the patent under the homestead laws of the United States. Defendants claim under a prior deed executed in the name of such patentee by one assuming to act as his attorney. The defect in the defendant’s title is that the evidence does not identify the land which the attorney assumed to convey with that which the power of attorney authorized him to convey. The power no way described the land than such as might be obtained by location and entry under U. S. Rev. Stat. § 2306, of one hundred and twenty acres, in addition to forty acres which the power recites the grantor had entered as an original homestead. Section 2306 gives to a discharged soldier or sailor, who had previously entered as a homestead less than one hundred and sixty acres, the right to enter enough to make up, with the quantity first entered by. him, the one hundred and sixty acres. The power authorizes the conveyance of the land in this additional entry only, and, to connect it with the land the attorney assumed to convey, it must be shown that the latter was obtained by such additional entry. The patent does not show it. The most obvious way of showing it would perhaps be by showing that the grantor had at the time an existing original entry, in which case the second entry would, of course, be additional, or by showing that the second entry was allowed by the land department as additional. Neither of these was proved. The recital in the power of an original entry does not prove the fact as against plaintiff, who does not claim under it.
Judgment reversed, and new trial ordered.